DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 7/28/2020 has been entered. Claims 2 and 3 are amended. Claims 4-12 are newly added. Claims 2-12 are pending with claim 12 withdrawn from consideration in response to a restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-11 have been considered but are moot because the new ground of rejection relies on a new reference not applied before.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the remote control switches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2008/0174281), and further in view of Petrovic (US 2017/0310195).
Regarding claim 2, Shau discloses a remote control unit having a plurality of remote control switches (via left and right buttons on wireless computer mouse associated with magnets 1201 and 1202, Para. 60-62 and Figs. 12a-12b), each of the remote control switches comprising:
a push member adapted to be pushed, thereby moving to perform a push operation (via button 1211, Para. 62);

a communication signal transmitting portion for transmitting a specific communication signal by using the electric power generated from the power generating portion (via inherent communication circuitry in the wireless computer mouse to communicate with a computer device based on actuation of button 1211, Para. 60 and 62).
Shau fails to disclose the push member comprising a push member shaft having a tooth portion; the power generating portion further comprising: a gear portion meshed with the tooth portion of the push member shaft of the push member, a power generation shaft coupled to the gear portion and a
Magnet, a coil of wire positioned about the magnet, wherein when the push member is pushed, the tooth portion of the push member shaft causes the gear portion, the power generation shaft, and the magnet to rotate, and wherein the rotation of the magnet with the coil induces an electrical current within the wire.
Petrovic teaches a wireless communication device (Paras. 4 and 6) including a push member comprising a push member shaft having a tooth portion (via toothed rack 1 and pushbutton 2, Para. 48 and Fig. 1); the power generating portion further comprising: a gear portion meshed with the tooth portion of the push member shaft of the push member (via gear wheel, Para. 66), a power generation shaft coupled to the gear portion and a magnet (via shaft 52, Para. 65-66), a coil of wire positioned about the magnet, wherein when the push member is pushed, the tooth portion of the push member shaft causes the gear portion, the power generation shaft, and the magnet to rotate, and wherein the rotation of the magnet with the coil induces an electrical current within the wire (via electrical voltage is induced in coils 45 by the rotation of the rotor 44 including magnets, Para. 63).

	Regarding claim 3, the combination of Shau and Petrovic discloses the claimed invention (see rejection of claim 2 above), wherein Shau discloses electrical equipment having a receiving portion for receiving a specific communication signal transmitted from a remote control switch (via a computer including inherent receiver to communicate with the wireless computer mouse, Para. 60).
Claims 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2008/0174281), and further in view of Petrovic (US 2017/0310195) and Hansen (US 6,118,203).
Regarding claims 4 and 9, Shau discloses in response to movement of the push member, the communication signal transmitting portion transmits a specific communication signal for controlling the operation of a remote device (via inherent communication circuitry in the wireless computer mouse to send commands to a computer device based on actuation of button 1211, Para. 60 and 62), and Petrovic teaches a second end of the wire is coupled to a first end of a rectifying portion, wherein the rectifying portion converts an alternating current induced in the wire into a direct current; wherein a second end of the rectifying portion is coupled to a charging portion; wherein the charging portion is coupled to the communication signal transmitting portion (An AC voltage which is induced by means of a rotating rotor comprising permanent magnets and coils which are stationary in relation to the rotating permanent magnets is supplied by the converter module 32. This AC voltage is first stepped up to a value of a few volts by means of a transformer in the energy management module 34. The voltage is then rectified and adjusted to a desired value by means of a DC/PC converter. The AC voltage which is supplied by the converter module 32 can be stepped up, for example, by a factor of 100. An adjusted DC voltage with a 
The combination of Shau and Petrovic fails to disclose a first end of the wire is coupled to a metal frame of the remote control switch.
Hansen teaches coupling the end of a coil to a metal frame to provide grounding of the coil (via steel frame 67 to provide grounding for coils 68, col. 5, lines 8-9 and 26-28).
From the teachings of Hansen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shau and Petrovic to include a first end of the wire is coupled to a metal frame of the remote control switch in order to provide proper grounding for the coils to operate correctly.
Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2008/0174281), and further in view of Petrovic (US 2017/0310195) and Hansen (US 6,118,203) and Raynor (US 2013/0307676).
	Regarding claims 5, 10, the combination of Shau, Petrovic, Hansen fails to disclose the communication signal transmitting portion transmits a specific communication signal for controlling the operation of a remote device via radio frequency.
Raynor teaches a computer mouse can be configured to communicate with a computer via Bluetooth radio (Para. 49).
From the teachings of Raynor, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shau, Petrovic, Hansen to include the communication signal transmitting portion transmits a specific communication signal for controlling the operation of a remote device via radio frequency as Bluetooth radio communication is wide spread and easily adopted.
Claim 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2008/0174281), and further in view of Petrovic (US 2017/0310195) and Hansen (US 6,118,203) and Dresti (US 2004/0210933).
	Regarding claim 6, 11, the combination of Shau, Petrovic, Hansen fails to disclose the communication signal transmitting portion transmits a specific communication signal for controlling the operation of a remote device via infrared radiation.
Dresti teaches a computer mouse can be configured to communicate with a computer via infrared communication (other input means as required by a particular application (e.g., mouse, "graffiti" handwriting input pad, joystick, or other user input device--not illustrated); an internal clock and timer 51; wireless transmitter 32 and receiver 34 circuit(s)- or transceiver circuit(s) (e.g. infrared, Bluetooth, WiFi, etc.) as required to allow the device to exchange communications with the appliances to be controlled and/or computer 26, Para. 14).
From the teachings of Dresti, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shau, Petrovic, Hansen to include the communication signal transmitting portion transmits a specific communication signal for controlling the operation of a remote device via infrared radiation as wireless communication can be done in many ways.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2008/0174281), and further in view of Petrovic (US 2017/0310195) and Hansen (US 6,118,203) and Dolatshahi (US 2008/0238873).
Regarding claim 7, the combination of Shau, Petrovic, Hansen fails to disclose each of push button portions of the remote control switches has different patterns, sizes, characters or symbols according to the different function of the specific communication signals.
Dolatshahi teaches a computer mouse can be configured to include push buttons of different shapes for different functions (see buttons 222 and 228, Fig. 2 and Para. 2).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2008/0174281), and further in view of Petrovic (US 2017/0310195) and Dolatshahi (US 2008/0238873).
Regarding claim 8, the combination of Shau, Petrovic fails to disclose wherein each of specific communication signals from the remote control switches is different, and each of the specific communication signals has different function to operate an electrical equipment having a receiving portion for receiving the specific communication signals.
Dolatshahi teaches a computer mouse can be configured to include push buttons of different shapes for different functions on a computer (see buttons 222 and 228, Fig. 2 and Para. 2).
From the teachings of Dolatshahi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shau, Petrovic to include wherein each of specific communication signals from the remote control switches is different, and each of the specific communication signals has different function to operate an electrical equipment having a receiving portion for receiving the specific communication signals. in order to make using of the remote control unit more convenient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689